Peters, J.
It is plain enough that the property of the plaintiffs should not have been assessed. Our statute of exemption from taxation is very broad in its terms, more so perhaps than that of any other state. It embraces “the real and personal property of all literary institutions, and the real and personal property of all benevolent, charitable and scientific institutions incorporated by this state.” It may be difficult to say what a “benevolent” institu tion is, if it differs from one that is merely charitable. Salton-stall v. Sanders, 11 Allen, 446. Chamberlain v. Stearns, 111 Mass., 267. The main purpose and design of the" organization of the plaintiffs, seem to be the promulgation and diffusion of Christian knowledge and intelligence through their agency as an institution of domestic missions. There can be no doubt that the plaintiffs fall within the description of charitable institutions intended by the statute. The word “charity,” as found in our decisions and statutes, “is not to be taken in its widest sense, denoting all the good affections which men ought to bear to each other, nor in its restricted and usual sense, signifying relief to the poor, but is to be taken in its legal signification, as derived chiefly from the statute of 13 Eliz., c. 1. Those purposes are deemed charitable which are enunciated in that act, or which by analogy are deemed *94within its spirit and intendment.” Bon. Law. Die.,- Charities, and cases there cited. It has been repeatedly decided that missionary societies, foreign or domestic, are, in a legal sense, charitable institutions. Bartlet v. King, 12 Mass., 537. Sohier v. The Wardens, &c., of St. Paul’s Church, 12 Metc., 250. First Universalist Society in North Adams v. Fitch, 8 Gray, 421. Jackson v. Phillips, 14 Allen, 539. Fairbanks v. Lamson, 99 Mass., 533. Going v. Emery, 16 Pick., 107. Tappan v. Deblois, 45 Maine, 122. Preachers’ Aid Society v. Rich, id., 552. Everett v. Carr, 59 Maine, 325. No other statutory provisions apply to this case. The provisions of c. 6, § 6, clause 4, and clause 8 of § 14, relate to local parishes, and not to an institution such as the plaintiffs are described to be. Defendants defaulted.
Appleton, C. J., Walton, Barrows, Daneorth and Virgin, JJ., concurred.